DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Election filed December 15, 2020.  Claims 
1-20 are pending, in which claims 19-20 are non-elected, without traverse, as treated.
 

Claim Objection
Claim 17 is objected to as containing a typographical error, where the phrase “regions is disposed” should be --regions are disposed--.  Appropriate correction is suggested.

Election/Restrictions
Applicant's election filed December 15, 202 of Group Ia, illustrated in FIG. 10, claims 1-18, with traverse, is acknowledged.  The traversal is on the ground(s) that Group Ib of “claims 13-18” is directed to the elected Group Ia, as illustrated in Figure 10.  After reconsideration of the traversal and in view of the relied prior arts, the restriction requirement with respect to Group Ia and Group Ib is hereby withdrawn.  Group Ib is rejoined into Group Ia.  Accordingly, Group Ia now includes claims 1-18, which was elected by Applicant.  In view of the withdrawal of the restriction requirement as above, applicant(s) are advised that if any claims 1-18 be presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Claims 19-20 of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Because of rejoining as applied above so as Group Ia includes claims 1-18, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement of Group II of claims 19-20 and Group Ia of claims 1-18, and because the election is implicitly “without traverse” between Group II of claims 19-20 and rejoined Group Ia of claims 1-18, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1,3-9,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khemka (2006/0273402).
Re-claim 1, Khemka ‘402 teaches (at Figs 1-5; paragraphs 20-56) a semiconductor device, comprising: a substrate 110 (Figs 1-4; para 21-23); an epitaxial layer 111,120 (Figs 1-4; para 21-23) disposed over the substrate 110, having a first conductivity type para 23 for P-type as first conductivity type); a drift region 140 (para 23) disposed in the epitaxial layer, having a second conductivity type (para 23, N-type as second conductivity type) that is the opposite of the first conductivity type; an emitter region 190/150 (Figs 1-4; para 27-28) disposed in the epitaxial layer 111,120 outside the drift region 140; a collector region 170 (Figs 1-4; para 27-28) disposed in the drift region 140; and a doped region 122 (Figs 1-4; para 23,32) disposed adjacent to a bottom surface of the drift region, having the first conductivity type (para 23 for P-type).  Re-claim 3, wherein the doped region 122 (as shown in Figs 1-4; para 23,32) overlaps and includes a portion in the drift region140  and a portion outside the drift region 140. Re-claim 4, wherein the doped region (122 in Figs 1-4, para 23,32; 115 in Figs 3-4; para 37-41) is disposed in the epitaxial layer 111,120 below the drift region 140.   Re-claim 5, wherein .   

 
Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Chan (2016/0064494).
Re-claims 1,13, Chan teaches (at Figs 1,2,3, 7B-7N; paragraphs 18-63) a semiconductor device, comprising: a substrate 110’ (Figs 1,2,7B); an epitaxial layer 110”,120 disposed over the substrate 110’ (Figs 1,2,3,7B, para 51,18-34), having a first conductivity type (para 53 for well1 20 of N-type as the first conductivity type formed in epitaxial layer 110”); a drift region 141 (Figs 1,2,3,7E; para 19,54 for P-type as the second conductivity type) disposed in the epitaxial layer, having a second conductivity type that is the opposite of the first conductivity type; a first doped region 177 (which acts as an emitter region as in claim 1; Fig 3, paragraphs 39,35-38 for IGBT device, which IGBT includes at least emitter, base and collector, inherently) disposed in the epitaxial layer outside the drift region 141, having the second conductivity type (Figs .

Claims 1,4-6,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Chan (2016/0064494).
Re-claim 1, Chan teaches (at Figs 1,2,3, 7B-7N; paragraphs 18-63) a semiconductor device, comprising: a substrate 110’ (Figs 1,2,7B); an epitaxial layer 110”,120 disposed over the substrate 110’ (Figs 1,2,3,7B, para 51,18-34), having a first conductivity type (para 53 for well1 20 of N-type as the first conductivity type formed in epitaxial layer 110”); a drift region (141 in Figs 1,2,3,7E; para 19,54 for P-type as the second conductivity type) disposed in the epitaxial layer, having a second conductivity type that is the opposite of the first conductivity type; a first doped region 177 as an emitter region (Fig 3, paragraphs 39,35-38 for IGBT device, which IGBT includes at least emitter, base and collector, inherently) disposed in the epitaxial layer outside the drift region 141, having the second conductivity type (Figs 1,2,7L, para 61,18-34 for P-type); a second doped region 143 as a collector region (Fig 3, paragraphs 39,35-38 for IGBT device, which IGBT includes at least emitter, base and collector, inherently) disposed in the drift region, having the first conductivity type (Figs 1,2,3,7E, para 55 for . 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khemka (2006/0273402) taken with Lin (8,723,256) and Rumennik (6,207,994).

Re-claim 2, as applied previously, Khemka already teaches the doped region disposed adjacent to the drift region, but lacks having the doped region disposed in the drift region and is closed to the bottom surface.
However, Lin teaches (at Figs 2A-2D; col 3, lines 62 to col 4) the semiconductor device, wherein the doped region 201/203 is disposed in the drift region 204 and is closer to the bottom surface of the drift region 204 than an upper surface of the drift region. Rumennik teaches (at Figs 3-11; col 3, line 50 to col 6) the semiconductor device, wherein the doped region 60,65 is disposed in the drift region 41,15 (or adjacent to, or outside of the drift region) and is closer to the bottom surface of the drift region 204 than an upper surface of the drift region (Fig 3 for the bottom doped region 60/PBk disposed in the drift region 41).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Khemka by employing the semiconductor device comprising the doped region disposed in the drift region and is closed to the bottom surface, as taught by Lin and Rumennik. This is because of the desirability to form the semiconductor device with reduced on-resistance and enhanced switching characteristics,  thereby improving the breakdown voltage of the semiconductor device. 


Claim 3 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khemka (2006/0273402) taken with Khan (8,907,419) and Rumennik (6,207,994).
Khemka ‘402 teaches (at Figs 1-5; paragraphs 20-56) a semiconductor device, as applied to claims 1,4-9,12 above, and fully repeated herein; Re-claim 3, wherein  the doped region 122,115 (Figs 1-4; para 23,32) is disposed adjacent to the drift region 140
Re-claim 2, as applied previously, Khemka already teaches the doped region disposed adjacent to the drift region, but lacks having the doped region including a portion in the drift region and a portion outside the drift region. 

Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Khemka by employing the semiconductor device comprising the doped region disposed in the drift region and is closed to the bottom surface, as taught by Khan and Rumennik. This is because of the desirability to form the semiconductor device with reduced on-resistance and enhanced switching characteristics,  thereby improving the breakdown voltage of the semiconductor device. 


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khemka (2006/0273402) taken with Lin (2014/0231964) and Hung (2018/0130907). 
Khemka ‘402 teaches (at Figs 1-5; paragraphs 20-56) a semiconductor device, as applied to claims 1,4-9,12 above, and fully repeated herein; Re-claim 10, Khemka teaches wherein the semiconductor device comprising the semiconductor substrate 110 (Figs 1-2; para 20-35), a semiconductor layer 115 (para 21) having the first, and wherein the epitaxial layer 111 (Figs 1-2; para 21) is disposed over the semiconductor layer 115.
Re-claim 10, Khemka thus just lacks using a SOI substrate comprising an insulating layer disposed over the semiconductor substrate with the semiconductor layer disposed over the insulating layer, having the first conductivity type; and Re-claim 11, having a first buried layer of the first conductivity type and a second buried layer of the second conductivity type in the semiconductor layer
 However, Lin teaches (at Figs 2,4; paragraphs 8-9,12) forming the semiconductor device by alternatively using a SOI substrate comprising an insulating layer 104 disposed over the semiconductor substrate 102 with the semiconductor layer 106 disposed over the insulating layer 104, having the first conductivity type, wherein the epitaxial layer 108 is disposed over the semiconductor layer 106.   Hung teaches (at Figs 2A,1A-3; paragraphs 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Khemka by forming the semiconductor device by using the SOI substrate comprising an insulating layer disposed over the semiconductor substrate with the semiconductor layer disposed over the insulating layer, having the first conductivity type, wherein the epitaxial layer is disposed over the semiconductor layer, as  taught by Lin and Hung, and wherein the first buried layer and the second buried layer of the second conductivity type are disposed in the semiconductor layer, as taught by Hung.
This is because of the desirability to form the semiconductor device in the SOI substrate so as to reduce device turn-off time, improve breakdown voltage, and eliminate backside bias effect, thereby improving the reliability of the semiconductor device. 


Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khemka (2006/0273402) taken with Chan (2016/0064494) and  Khemka (2004/0084744).
Khemka ‘402 teaches (at Figs 1-5; paragraphs 20-56) a semiconductor device, comprising: a substrate 110 (Figs 1-4; para 21-23); an epitaxial layer 111,120 (Figs 3-4; para 21-23,37-41) disposed over the substrate 110, having a first conductivity type para 23 for P-type as first conductivity type); a drift region 140 (para 23) disposed in the epitaxial layer, having a second conductivity type (para 23, N-type as second conductivity type) that is the opposite of the first conductivity type; a first doped region 190/150 (Figs 1-4; para 27-28) disposed in the epitaxial layer 111,120 outside the drift 
Re-claims 13-16: as applied above, Khemka already teaches the doped region disposed adjacent to the drift region, but lacks employing the plurality of third doped regions (claim 13), wherein the plurality of third doped regions are separated from each other (claim 14), are located at a same depth (claim 15), and have a same dopant concentration  (claim 16).
However, Chan teaches (at Figs 1-2, para 19-34) the semiconductor device comprising the plurality of third doped regions 250a-250d,150 (Figs 2,1), wherein the plurality of third doped regions 250a-250d,150 are separated from each other (claim 14), wherein the plurality of third doped regions 250a-250d,150 (Fig 2) are located at a same depth (claim 15), and wherein the plurality of third doped regions 250a-250d,150 (Fig 2, para 34,19-50) have a same dopant concentration  (claim 16), wherein the plurality of third doped regions 250b-250c are disposed directly below the isolation feature 191..  Khemka ‘744 teaches (at Figs 3-5,2; paragraphs 40-48;34-39) the semiconductor device comprising the plurality of third doped region 315,415 (Figs 3-4), wherein the plurality of third doped regions (315,415 in Figs 3-4) are separated from each other (claim 14), wherein the plurality of third doped regions (315,415 in Figs 3-4) are located at a same depth (claim 15), and wherein the plurality of third doped regions (315,415 in Figs 3-4)  and have a same dopant concentration  (claim 16).
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Khemka ‘402 by employing the semiconductor device comprising the plurality of doped regions that are separated from each other, 

 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.1
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822